Title: To Benjamin Franklin from Williams, Moore & Co., 31 June 1782 [i.e., on or after 30 June 1782]
From: Williams, Moore & Co.
To: Franklin, Benjamin


SirL’Orient 31st. June [i.e., on or after June 30] 1782
We do ourselves the honor to forward Sundry Papers respecting two Prizes brought in here by the Revolution Privateer, with which We beg you will do the needfull.
Permit us to inform that there are some Americans Confined in Jail, they experienced a long Confinement in England, escaped, & arrived in Brest, applied there for a Passage home, were sent here, fed on Bread & Water, & are refused their Liberty.
With great Respect We remain Sir Your most Obt humble Servants
Williams Moore& Co
  
Addressed: Monseiur / Monseiur B. Franklin / Ministre plenipotentiare des Etats Unis / de L’Amerique / a la Cour de / France a / Passy
Notations: Williams Moore 31. Juin 1782. / [in William Temple Franklin’s hand:] Ansd 9 July
